PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Perez et al.
Application No. 15/315,115
Filed: 30 Nov 2016
For: SYSTEMS AND METHODS FOR LIGHTING AN ENVIRONMENT
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition pursuant to 37 CFR 1.137(a), filed October 8, 2020, to revive the above-identified application.

The petition under 37 CFR 1.137(a) to revive the application is GRANTED.

The above-identified application became abandoned for the reasons set forth in the notice of abandonment mailed July 17, 2020. 

The inventors’ oaths or declarations filed on October 8, 2020, and the substitute statement filed on February 17, 2021, serve as the reply as required under 37 CFR 1.137(b)(1), and have been accepted.  The receipt of the petition fee required under 37 CFR 1.137(b)(2) is acknowledged.  The statement included in the petition meets the requirement of 37 CFR 1.137(b)(4).  As such, the requirements set forth in 37 CFR 1.137(b)(1), (2), and (4) have been met. The requirement of 37 CFR 1.137(b)(3) is not applicable, as a terminal disclaimer is not required.1 

For at least the reasons noted above, the petition pursuant to 37 CFR 1.137 is granted.

The Notice of Appeal and Pre-Appeal Brief filed on July 13, 2020, has been entered and made of record.  After a panel decision, the time period for filing an appeal brief will be reset to be one month from the mailing of the panel decision on the request, or the balance of the two-month time period running from the date of this decision, whichever greater.  Further, the time period for filing of the appeal brief is extendible under 37 CFR 1.136.

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 

Telephone inquiries concerning this decision may be directed to Petitions Examiner Jason Olson at (571) 272-7560.

/Kristen Matter/Petitions Examiner, OPET                                                                                                                                                                                                        



    
        
            
        
            
    

    
        1 See 37 CFR 1.137(d).